Case 9:18-cv-80176-BB Document 349-1 Entered on FLSD Docket 12/23/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative        CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

              Plaintiffs,

    v.

    CRAIG WRIGHT

              Defendant.

                  ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
                           LEAVE TO EXCEED PAGE LIMITS

             THIS CAUSE is before the Court on Plaintiffs’ Unopposed Motion for Leave to Exceed

   Page Limits. The Court has reviewed the Motion, and being fully advised on the Motion, it is

   hereby:

             ORDERED AND ADJUDGED that the Motion is GRANTED and Plaintiffs Reply,

   already filed at ECF No. 347, may exceed the page limits by one and a quarter pages.

             DONE AND ORDERED in chambers on this ___ day of December, 2019.



                                                    JUDGE BETH BLOOM
                                                    UNITED STATES MAGISTRATE JUDGE


   Copies furnished: All counsel of record
